DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 2 recites “at least five permeable sections.” This is a range with an unbounded upper limit, and, therefore, encompasses a temperature so inconceivably high that it cannot reasonably be possible in the present invention. To make a point through hyperbole, the present application does not provide full enablement for 50, 500 or 5000 permeable sections (increasable ad nauseam), even though these amounts are encompassed in the claimed range.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Independent 1, as written recites “wherein the plurality to arrange at a loss circulation zone in a wellbore in a subterranean formation to allow wellbore fluid to flow through the pores into the subterranean formation, and the plurality to collect solids from the wellbore fluid to form a flow barrier.”  Since the claim is drawn to a product/material, it is unclear if Applicant is intending to recite an intended use with the noted wherein clause or perhaps require the material be configured to/capable of acting in such a manner.  The use of the phrases “to arrange” and “to collect” is unclear.  Clarification is required.  Claims 2-7 are rejected by virtue of their dependency upon a rejected base claim.
Claim 2 recites “at least five permeable sections.” This is a range with an unbounded upper limit, and, as such, it is unclear as to the extent of how many permeable sections Applicant is intending to seek patent protection of; as such, the claim is rendered indefinite.
Claim 4, line 2, recites the phrase “at are near an external surface.”  It is unclear what is intended by “at are near.”  Is “are” intended to be or?
Claim 7 recites in lines 2-3 “wherein the plurality as arranged to intercouple permeable sections among the plurality at the loss circulation zone.”  Since the claim is drawn to a product/material, it is unclear if Applicant is intending to recite an intended use with the noted wherein clause or perhaps require the material be configured to/capable of acting in such a manner.  The use of the phrase “as arranged to intercouple permeable sections” is unclear.  Clarification is required.
Claim 7, line 4 thereof, recites the phrase “the solids.”  Since Applicant has recited within claim 1, upon which claim 4 depends, “a solid body” and “to collect solids from the wellbore fluid” it is unclear as to which Applicant is referring.  Should it be the solids from the wellbore fluid, “the solids” should be replaced with -the solids from the wellbore fluid-.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2007/0187099).




With respect to independent claim 1, Wang discloses a loss circulation material (LCM) 24 comprising a plurality of LCM objects 32, each LCM object of the plurality comprising a solid body 32 having permeable sections 36 ([0060]) comprising pores 34 ([0040]), wherein the plurality to arrange at a loss circulation zone 26 in a wellbore in a subterranean formation ([0030]) to allow wellbore fluid 30 to flow through the pores into the subterranean formation, and, the plurality to collect solids from the wellbore fluid to form a flow barrier ([0031]-[0034]; [0062]; [0066]).
With respect to dependent claim 2, Wang discloses wherein each LCM object of the plurality comprises polymer or metal ([0015]; [0054]; wherein at least cellulose, i.e., a polymer, and open cell polymer foam, i.e., also a polymer, are disclosed), and wherein the solid body of each LCM object of the plurality comprises at least five permeable sections (see Figure 3, wherein at least five permeable channels are shown; [0055], wherein more than one pore is disclosed).
With respect to dependent claim 4, Wang discloses wherein the permeable sections 36 of the solid body 32 of each LCM object of the plurality are disposed at are near an external surface 40 of the solid body, and wherein the permeable sections each comprise a length greater than their width (see Figure 3 wherein pore 34 marked at the approximate 9:00 position of the filtration element 32 can be seen to have a length that extends along the entirety of the element and a width that is not as wide as such a length; [0055]-[0056], wherein the average pore size is disclosed along with a diameter that is smaller than such) and comprise depth into the body (see Figure 3, wherein the permeable sections go into and through the filtration element; [0040], wherein the average pore/cell size and filtration element sizes are disclosed).
With respect to dependent claim 5, Wang discloses wherein the solid body of each LCM object of the plurality comprises a cuboid shape ([0039], wherein cubed filtration elements are disclosed and further noted to fit closely together so as to minimize spacing between the filtration elements).
With respect to dependent claim 7, Wang discloses wherein the permeable sections 36 of the solid body 32 of each LCM object of the plurality are spaced apart on each LCM object (see Figure 3; [0055], wherein the pores are preferably relatively evenly distributed throughout the material), wherein the plurality as arranged to intercouple permeable sections among the plurality at the loss circulation zone ([0040]; [0062]), and, wherein the pores are smaller than the solids 22 ([0013]-[0014]; [0017]; [0021]; [0062], wherein it is disclosed at least some of the solid material 22 has a larger size than the cells of the filtration material 24). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang.
Wang discloses wherein the fluid pumped into the wellbore comprises the solids ([0031], wherein solid material 22 may be simultaneously pumped with filtration material; [0038], wherein filtration elements 32 are pumped; [0053], wherein filtration elements and solid material are mixed and carried by carrying fluid), wherein the solids comprise bridging material or filler material, or both, wherein collecting the solids fouls the pores, wherein flow of the wellbore fluid through the pores into the subterranean formation is stopped or reduced due to formation of the barrier ([0062]; [0066]).  Wang further suggests wherein a plurality or multitude of filtration elements may be pumped into the wellbore ([0038]), wherein interconnected pores may be present therein ([0040]); the pores may be relatively evenly distributed throughout the material and it is further suggested that it is not necessary for all pores to be interconnected ([0055]).  It is additionally suggested wherein in embodiments different percentages of the pores may be interconnected ([0056]), as well as wherein the filtration material include a plurality of fluid flow paths, i.e., pores, therethrough (claim 1).  Lastly, it is suggested wherein solid material 22 itself may comprise filtration material 24 with pores collapsed, i.e., a different orientation thereof than the non-collapsed pores of other filtration material ([0062]). Since the reference suggests the use of multiple filtration elements wherein pathways/channels therethrough can vary, as well as the desire to provide a plurality of fluid flow paths through the filtration elements, i.e., to maximize the ability of the carrier fluid to flow therethrough and effectively create a seal with the solids, it would have been obvious to one having ordinary skill in the art to try a first set and second set of LCM objects, wherein each set has pores/channels with a different “orientation” in order to provide a plurality of fluid flow paths through the LCM objects placed in the fractures/voids of the formation therewith that allow for maximizing of fluid flow therethrough.   
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and further in view of Maiti et al. (Age-aware constitutive materials model for a 3D printed polymeric foam).
With respect to dependent claim 6, Wang discloses wherein the filtration elements 32 may have various shape, including cubed shapes or shapes with flat walls when it is desired to minimize the spacing between filtration elements or rigid circular or ball-shaped elements when it is desired to maximize spacing between filtration elements ([0039]).  The reference further suggests such materials may have a size from 0.3 millimeters to 50 centimeters, wherein it is further suggested the filtration elements may not be limited to such a range ([0040]).  The Examiner notes, a rigid circular element having a size, i.e., diameter, in the range of 0.3 millimeters to approximating 10 millimeters would provide for a length, height and width overlapping the range as claimed.  As such, it is the position of the Office, it would have been obvious to one having ordinary skill in the art to provide for a solid body having a length, height and width as claimed as based on the desired spacing to provide between individual elements within the lost circulation zone since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed length, height and width ranges as critical and it is unclear if any unexpected results are achieved by using such.  Since the LCM objects of Wang are suggested as capable of forming a seal in a void/lost circulation zone of a subterranean formation, it does not appear that such would be considered an unexpected result of using a solid body having the presently claimed size ranges, and, as such, the determination of an optimal length, height and width therefore would be achievable through routine experimentation in the art.
Wang discloses wherein the LCM objects are foam formed by polymers and may include open cell foams ([0015]; [0042]-[0043]).  The reference, however, fails to disclose or suggest the method of manufacture thereof, and, as such, fails to disclose fabricating the LCM objects by additive manufacturing comprising 3D printing.  Maiti et al. teaches wherein traditional open-cell foams are known to be used in a wide range of applications and in various industries, wherein recent developments in 3D printing technologies has provided for a 3D printed polymer foam which includes uniform layered structures with voids therein and whose porosity can be easily tailored, showing great promise as an attractive alternative to traditional cellular materials used as open-cell foams in industries in which the foams are subjected to constant compressive stress for extended periods of time and diverse temperatures and harsh chemical environments; the 3D printed foams are suggested to provide improved long-term stability over there traditional counterparts (page 1).  Since Maiti et al. suggests 3D printed foams as an improved alternative to the traditionally used open cell foams known to be used in various industries, it would have been obvious to one having ordinary skill in the art to try forming the LCM objects of Wang by additive manufacturing comprising 3D printing in order to create an LCM object having improved properties over the traditional open-cell foams used therefore.  A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0237767 discloses solids made by additive manufacturing processes that are used to trap other solids and block fluid loss; the solids include pores therein.
US 2020/0248527 discloses hollow lost circulation bodies having an outer skin and open interior chamber, wherein a plurality of perforations extend through the outer skin so as to provide fluid communication between an exterior of the lost circulation shape and open interior chamber.
US 2021/0054716 discloses a permeable flexible fiber sheet upon which lost circulation material accumulates to cure lost circulation.
US 2,933,136 discloses permeable flow restricting elements that enable passage of some slurry and fluid through perforations in a well casing.
US 2011/0297375 discloses fibrous lost circulation material used with a solid particulate;
US 8,307,916 discloses fluid loss control material comprising a permeable outer layer through which fluids can permeate.
US 2014/0231082 discloses interlocking particulates used as lost circulation material.
GB 2518441 A discloses solid bodies used in borehole fluids for lost circulation purposes.  
US 10,851,283 discloses LCM objects used to create a plug in a subterranean formation wherein the objects include shaped particles.
US 2021/0388685 discloses lost circulation material that includes a first lost circulation material of a sheet and a second comprising particles of a lost circulation slurry.  
US 2,944,018 discloses LCM objects that include various solid shapes.  
US 2010/0230164 discloses porous additives used as LCM objects in a drilling mud, wherein such porousness allows pressure to equalize on both sides of the plug created therewith so as to allow the pores to be plugged and form a solid filter cake.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
12/07/22